Exhibit 99.1 INTRODUCTION The Toronto-Dominion Bank (Bank) produces quarterly and annual reports, which are submitted to the Securities and Exchange Commission (SEC) under Form 6-K and Form 40-F, respectively, and which are incorporated by reference into registration statements of the Bank relating to offerings of securities. These reports are prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP). SEC regulations require certain additional disclosure to be included in such registration statements reconciling financial information in the reports from Canadian GAAP to accounting principles generally accepted in the United States of America (U.S. GAAP). This additional disclosure is contained within this document for the six months ended April 30, 2007 and should be read in conjunction with the Bank’s Second Quarter 2007 Report, First Quarter 2007 Report, and 2006 Annual Report on Form 40-F. These reports were submitted to the SEC on May 24, 2007, February 22, 2007 and December 11, 2006, respectively. ADDITIONAL NOTE TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED APRIL 30, 2007 (UNAUDITED) RECONCILIATION OF CANADIAN AND U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES The accounting principles followed by the Bank, including the accounting requirements of the Superintendent of Financial Institutions Canada, conform with Canadian GAAP.Significant differences between Canadian GAAP and U.S. GAAP are described in the Bank’s 2006 Annual Report with their impact detailed below.For a full discussion of the relevant accounting differences between Canadian GAAP and U.S. GAAP, see Note 29 of the 2006 Annual Report This note updates that disclosure for the six-months ended April 30, 2007. Net Income For the six months ended April 30 April 30 (millions of Canadian dollars) 2007 1 2006 Net income based on Canadian GAAP $ 1,800 $ 3,045 Available for sale securities 4 8 Trading securities 83 - Derivative instruments and hedging activities (81 ) 16 Liabilities and equity 62 68 Amortization of intangible assets (30 ) (30 ) Other 13 (31 ) Income taxes and net change in income taxes due to the above items (17 ) (13 ) Non-controlling interests (15 ) (14 ) Net income based on U.S. GAAP 1,819 3,049 Preferred dividends 30 35 Net income applicable to common shares based on U.S. GAAP $ 1,789 $ 3,014 Average number of common shares outstanding (millions) Basic - U.S. GAAP/Canadian GAAP 718.7 714.1 Diluted - U.S. GAAP/Canadian GAAP 725.4 720.7 Basic earnings per share - U.S. GAAP $ 2.49 $ 4.22 - Canadian GAAP 2.49 4.25 Diluted earnings per share- U.S. GAAP 2.46 4.18 - Canadian GAAP 2.46 4.21 1 For the six months ended April 30, 2007, the effect of U.S. GAAP adjustments to the Canadian GAAP Consolidated Statement of Income is as follows: $157 million increase to net interest income, $110 million decrease to other income and $28million increase to non-interest expenses. Interim Consolidated Statement of Comprehensive Income For the six months ended April 30 April 30 (millions of Canadian dollars) 2007 2006 Canadian GAAP Adjust- ments U.S. GAAP U.S. GAAP Net income based on U.S. GAAP $ 1,800 $ 19 $ 1,819 $ 3,049 Other comprehensive income (loss), net of income taxes Net change in unrealized gains and losses on available for sale securities 140 21 161 (145 ) Reclassification to earnings in respect of available for sale securities (55 ) - (55 ) - Change in unrealized foreign currency translation gains and losses 420 (4 ) 416 189 Change in gains and losses on derivative instruments designated as cash flow hedges (114 ) (3 ) (117 ) 191 Reclassification to earnings of gains and losses on cash flow hedges 7 - 7 21 Minimum pension liability adjustment - - - 3 Comprehensive income $ 2,198 $ 33 $ 2,231 $ 3,308 Condensed Interim Consolidated Balance Sheet As at As at As at (millions of Canadian dollars) April 30 2007 Oct. 31 2006 April 30 2006 Canadian GAAP Adjust- ments U.S. GAAP Canadian GAAP Adjust- ments U.S. GAAP Canadian GAAP Adjust- Ments U.S. GAAP Assets Cash resources and other $ 11,790 $ - $ 11,790 $ 10,782 $ - $ 10,782 $ 12,341 $ - $ 12,341 Securities 118,510 6,273 124,783 124,458 5,022 129,480 112,656 4,238 116,894 Securities purchased under reverse repurchase agreements 25,434 - 25,434 30,961 - 30,961 32,344 - 32,344 Loans (net) 169,904 257 170,161 160,608 - 160,608 156,572 - 156,572 Investment in TD Ameritrade 5,131 - 5,131 4,379 - 4,379 3,783 - 3,783 Trading derivatives’ market revaluation 27,569 - 27,569 27,845 779 28,624 35,430 913 36,343 Goodwill 8,940 (185 ) 8,755 7,396 1,537 8,933 7,652 1,612 9,264 Intangible assets 2,368 19 2,387 1,946 295 2,241 2,185 344 2,529 Other assets 27,088 (1 ) 27,087 24,539 69 24,608 25,633 (129 ) 25,504 Total assets $ 396,734 $ 6,363 $ 403,097 $ 392,914 $ 7,702 $ 400,616 $ 388,596 $ 6,978 $ 395,574 Liabilities Deposits $ 270,162 $ 7 $ 270,169 $ 260,907 $ 21 $ 260,928 $ 252,991 $ 35 $ 253,026 Trading derivatives’ market revaluation 29,143 275 29,418 29,337 537 29,874 36,295 740 37,035 Other liabilities 64,634 6,290 70,924 71,905 5,070 76,975 67,963 4,262 72,225 Subordinated notes, debentures and other debt 9,210 - 9,210 6,900 - 6,900 7,748 - 7,748 Liabilities for preferred shares and Capital Trust Securities 1,797 (1,797 ) - 1,794 (1,794 ) - 1,786 (1,786 ) - Total liabilities 374,946 4,775 379,721 370,843 3,834 374,677 366,783 3,251 370,034 Non-controlling interests 13 1,250 1,263 2,439 3,059 5,498 2,530 3,160 5,690 Shareholders’ equity Preferred shares 425 547 972 425 544 969 425 536 961 Common shares 6,455 39 6,494 6,334 39 6,373 6,245 39 6,284 Contributed surplus 124 - 124 66 - 66 51 - 51 Foreign currency translation - - - (918 ) 918 - (507 ) 507 - Retained earnings 14,865 (330 ) 14,535 13,725 (268 ) 13,457 13,069 (266 ) 12,803 Accumulated other comprehensive income Unrealized gains and (losses) on available-for-sale securities, net of cash flow hedges 372 18 390 - 284 284 - 135 135 Foreign currency translation gains and (losses) on investments in subsidiaries, net of hedging activities (498 ) (4 ) (502 ) - (918 ) (918 ) - (507 ) (507 ) Gains and (losses) on derivative instruments designed as cash flow hedges 32 90 122 - 232 232 - 158 158 Minimum pension liability adjustment - (22 ) (22 ) - (22 ) (22 ) - (35 ) (35 ) Total shareholders’ equity 21,775 338 22,113 19,632 809 20,441 19,283 567 19,850 Total liabilities and shareholders’ equity $ 396,734 $ 6,363 $ 403,097 $ 392,914 $ 7,702 $ 400,616 $ 388,596 $ 6,978 $ 395,574 TD Banknorth Privatization Acquisition of TD Banknorth As a result of the privatization of TD Banknorth, the full fair value step-up of the TD Banknorth balance sheet is no longer required as a US GAAP reconciling item. Changes in significant accounting policies affecting Canadian and U.S. GAAP differences Financial Instruments With the adoption of CICA Handbook Section 3855, Financial Instruments -
